Citation Nr: 0837293	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as nervous and stress 
disorders.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 21, 1972, to 
April 14, 1972.  The veteran also enlisted in the Army 
Reserve, but his contract was voided, without active service.

The acquired psychiatric disorder claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the RO in Louisville, Kentucky, which, in 
pertinent part, denied service connection for nervous and 
stress disorders.  The PTSD claim comes before the Board on 
appeal from an August 2004 rating decision.  

The Board remanded this claim in April 2008 for further 
evidentiary development.  The case returns now for appellate 
consideration.

The Board also notes that, following the Board's remand, the 
Appeals Management Center (AMC) issued a Supplemental 
Statement of the Case (SSOC) on the above issue and on 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  The veteran brought that claim 
independently of the above claim, and it was decided in 
August 2004.  The Board's April 2008 remand of the PTSD issue 
was under the rule of Manlincon, which grants the Board 
authority to remand an otherwise unperfected appeal whenever 
the veteran has filed a timely Notice of Disagreement, but no 
Statement of the Case (SOC) has been issued.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  The Board, in 
April 2008, did not have jurisdiction to consider a perfected 
appeal on the issue.  See id; see also 38 C.F.R. § 20.200 
(2007).  The veteran was issued a SOC, albeit with an 
additional issue already on appeal.  The SSOC cover letter 
indicated that the veteran had 60 days to respond with 
additional argument or evidence before the case would be 
returned to the Board.  The cover letter did not indicate 
that the veteran needed to perfect his appeal on the PTSD 
issue by timely submission of a Substantive Appeal, as 
required by the Board's remand.  Indeed, the cover letter is 
misleading in that it implies that both issues will return to 
the Board, when the Board had jurisdiction over only one.  
The veteran's representative reviewed the case and submitted 
an August 2008 VA Form 646, which indicated that the case had 
been reviewed and requested that it be returned to the Board 
for appellate consideration.  In light of the misleading SSOC 
notice, the Board finds that the Form 646 was sufficient to 
constitute a Substantive Appeal.  The Board notes that the 
Form 646 was received within 60 days of issuance of the SSOC, 
making it a timely Substantive Appeal.  The Board finds that 
appellate jurisdiction has been satisfied and will consider 
the PTSD claim.  The AMC has substantially complied with the 
PTSD portion of the April 2008 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran's sole diagnosis during service is that of a 
personality disorder.

2.  The veteran does not have currently diagnosed PTSD.

3.  The veteran's depression and anxiety are not at least as 
likely as not related to his active duty service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  An acquired psychiatric disorder, claimed as nervous and 
stress disorders, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions for Quartuccio elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  An April 2008 letter satisfied Quartuccio element one 
and the Dingess criteria.  Although this letter was not sent 
prior to initial adjudication of the veteran's claims, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in April 2008, he was provided two 
months to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
June 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Thereafter, he was provided another 60 days within 
which to present argument if he so desired.  The veteran did 
not respond and the case was sent to the Board in August 
2008.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his psychiatric condition can be 
directly attributed to service.  Further examination or 
opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed psychiatric conditions may be associated with the 
veteran's military service, or service connection is barred 
as a matter of law.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has some sort of acquired 
psychiatric disorder, claimed as nerves and stress disorders 
to include PTSD, as a result of service.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for psychiatric disorders requires a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  38 C.F.R. § 
4.125(a) (2007).

The veteran's March 1972 entrance examination indicates that 
his psychiatric system was within normal limits.  Enuresis 
(bedwetting) until age 13 was reported, with no sequelae.  
The veteran was referred for evaluation of bedwetting on 
March 29, 1972, after eight days of active service.  Physical 
examination revealed no organic cause of his bedwetting.  An 
assessment performed on April 12, 1972, states that the 
veteran had been transferred from his regular training unit 
to a Recruit Evaluation Unit.  While there, the veteran 
continued to wet the bed.  The evaluator indicated that the 
veteran had excessive dependency, poor judgment and lack of 
insight, in addition to a long history of bedwetting.  The 
evaluator indicated that the veteran wet the bed as a 
habitual response to minor emotional stress.  The evaluator 
concluded that the veteran lacked the necessary maturity to 
function effectively in the Navy.  The evaluator recommended 
the veteran be discharged as temperamentally unsuitable for 
service.

The veteran contends that he suffers from some psychiatric 
disability as a result of his discharge from service.  The 
veteran has variously characterized this disability as PTSD, 
nerves and stress.

Post-service psychiatric treatment records show a variety of 
diagnoses to include anxiety, depression, and schizoid and 
paranoid personality disorders.  The veteran's VA treatment 
records from 2003 and 2004 show depression and anxiety.  An 
April 2004 psychiatric evaluation diagnosed him with a 
schizoid personality disorder and depression.  The veteran's 
VA treatment records from 2006 showed ongoing problems which 
included anxiety, depression and a schizoid personality 
disorder.  The Board remanded, in part, for clarification 
regarding the veteran's psychiatric diagnoses and their 
etiologies in April 2008.  A May 2008 VA examination report 
indicates that the veteran only met the DSM-IV clinical 
criteria for a schizoid personality disorder.  The report 
includes a specific finding that the veteran met the criteria 
for no other DSM-IV disorder, to include PTSD.

The Board notes that the veteran's 2006 and 2007 VA treatment 
records show PTSD in the veteran's ongoing problem list.  
PTSD was added to the veteran's problem list by J.S., a 
primary care staff physician.  The Board notes that the 
initial diagnosis for a service connection claim for a 
psychiatric disability should be made by a board certified 
psychiatrist, licensed doctorate-level psychologist, a 
doctorate-level mental health provider under the close 
supervision of a board-certified or board-eligible 
psychiatrist or licensed doctorate-level psychologist, 
psychiatric resident under the close supervision of a board-
certified or board-eligible psychiatrist or licensed 
doctorate-level psychologist, or a clinical or counseling 
psychologist completing a one-year internship or residency 
(for purposes of a doctorate-level degree) under the close 
supervision of a board-certified or board-eligible 
psychiatrist or licensed doctorate-level psychologist.  See 
VBA Fast Letter 06-03 (Mar. 15, 2006).  J.S. is none of 
these.  The Board finds the conclusions of the May 2008 VA 
examiner, a doctorate-level clinical psychologist, that the 
veteran had a personality disorder, alone, to be most 
probative.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The competent, medical evidence of record shows that 
the veteran does not bear a diagnosis of PTSD in accordance 
with the DSM-IV criteria.  The veteran's claim for service 
connection for PTSD must fail.  See id.  

Generally speaking, a personality disorder cannot be service-
connected as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9.  VA General Counsel has held that, while a 
personality disorder may not be service connected, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 4.127.  The 
Board cannot service connect his personality disorder; 
therefore, the remaining question is whether the veteran 
developed disability stemming from a superimposed mental 
disorder. 

The veteran was first treated for anxiety in March 1990.  The 
veteran was prescribed Valium.  There is no notation as to 
the cause.  

Treatment notes from July 2003 show that the veteran had 
recently separated from his wife after their house burned 
down.  The veteran was unable to work at that time.  The 
veteran had begun living in a tent without electricity or 
running water.  Some of the veteran's VA treatment records 
state that he had been living in a cabin rather than a tent, 
but the lack of electricity and water was consistent.  The 
diagnoses included depression and anxiety.  His problem list 
also showed a personality disorder.  These diagnoses were 
unchanged through 2004.  

The veteran had a private evaluation performed in April 2004 
in connection with a Social Security benefits claim.  That 
evaluation diagnosed depression and a personality disorder.  
The personality disorder worsened the depression as it 
interfered with his ability to seek treatment or develop a 
support network of family and friends.  The veteran had 
several physical problems listed with his psychiatric 
problems.  There is no indication that the veteran's 
depression was related to service in any way, or that he had 
lingering issues related to service.  

The veteran's VA treatment records show that the veteran was 
treated at various times for depression and anxiety.  The 
veteran's treatment has been intermittent.  An October 2006 
note states that the veteran did not attend the Mental Health 
Clinic due to travel limitations.  

The veteran was evaluated at a May 2008 VA examination.  
Following review of the veteran's claims file and personal 
interview, the examiner concluded that the veteran did not 
manifest an acquired psychiatric disorder at that time, 
including depression and anxiety.  The examiner also noted 
that the veteran's inservice notation of bedwetting 
constituted a personality disorder.  A further opinion that 
the veteran had also manifested depression and anxiety would 
have been speculative.  The examiner did not offer a nexus 
opinion because there was no diagnosed disorder to relate to 
service.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is no evidence that the veteran's anxiety or depression 
date back to service.  There is no competent evidence that 
the veteran's personality disorder was misdiagnosed during 
service.  The Board finds that because there is no evidence 
of inservice incurrence of an acquired psychiatric disorder 
or identified at discharge and several years between 
separation and onset, the preponderance of the evidence is 
against a finding that the veteran's depression and anxiety 
are related to service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In sum, the veteran's inservice treatment was related to a 
personality disorder, he does not have a competent diagnosis 
of PTSD and his depression and anxiety do not relate to 
service.  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claims.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as nervous and stress disorders, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


